IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37278

STATE OF IDAHO,                                  )     2011 Unpublished Opinion No. 388
                                                 )
       Plaintiff-Respondent,                     )     Filed: March 15, 2011
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
DAVID LEE WILDER,                                )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John T. Mitchell, District Judge.

       Judgment of conviction and unified sentence of fifteen years, with a minimum
       period of confinement of four years, for aggravated driving under the influence of
       alcohol, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                   ______________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       David Lee Wilder pled guilty to aggravated driving under the influence of alcohol. I.C.
§ 18-8006.   The district court sentenced Wilder to a unified term of fifteen years, with a
minimum period of confinement of four years. The district court retained jurisdiction. After
Wilder completed the retained jurisdiction program the district court suspended the sentence and
granted probation for a period of three years. Wilder appeals the sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-



                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Wilder’s judgment of conviction and sentence are affirmed.




                                                   2